Title: From George Washington to Capel & Osgood Hanbury, 25 July 1769
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon July 25th 1769

By the Hanbury Captn Eston, I have shipd you eight Hhds of Mastr Custis’s Tobo, and hopes you will sell it to a good advantage as the prices are high in the Country, and in my opinion great appearances of a short Crop of Tobacco in this and the neighbouring Colony—These eight Hhds when sold, are to be placed to the Credit of the young Gentlemans Acct.
As I only grow Tobacco to Supply my Family with Goods, it woud not be convenient to divide, or ship it to different House⟨s⟩ otherwise I shoud have no objection to consigning you a part.
The Accts Current, I believe are right, and had I thought of your Debit against me at the time I was disposing of the Tobacco, I shoud have ordered one of my Hhds on board the Hanbury in discharge of the Balle you exhibit against me of £7.10.0—This I shall do next year, if no speedier method is hit upon to pay it sooner.
Whilst the care of Mastr Custis’s Estate is vested in me, you would do well to direct your Letters respecting his business to me also; otherwise it may some little time hence, be productive of Inconveniences, their coming in his own name as he goes to School many Miles distant from this place, and may have them conveyed to him and perhaps never get to my hands. I am Gentn Yr Most Hble Servt

Go: Washington

